J-A13015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ELIO OLMO                                :
                                          :
                   Appellant              :   No. 1438 EDA 2018

       Appeal from the Judgment of Sentence Entered April 19, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0010416-2016,
                         CP-51-CR-0010417-2016


BEFORE:    SHOGAN, J., NICHOLS, J., and STRASSBURGER*, J.

MEMORANDUM BY SHOGAN, J.:                          FILED AUGUST 20, 2019

     Elio Olmo (“Appellant”) appeals from the judgment of sentence entered

on April 19, 2018, after a jury convicted him of multiple sexual offenses

against his niece, D.G., at CP-51-CR-0010416-2016, and against D.G.’s older

cousin, M.R., at CP-51-CR-0010417-2016. We affirm.

     The trial court has provided a detailed account of the facts in its opinion

filed pursuant to Pa.R.A.P. 1925(a).    Trial Court Opinion, 7/3/18, at 3–8.

Thus, we need only provide a brief summary, as follows: D.G. was born in

October 2000; Appellant was born in November 1989. N.T., 9/14/17, at 58,

210. Between 2007 and 2010, Appellant sexually assaulted D.G. on multiple

occasions. Id. at 61–115. M.R. was born in September 1991. Id. at 189.

Between 2005 and 2010, M.R. was in a romantic relationship with Appellant

from the time she was thirteen years old until she was eighteen years old. Id.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A13015-19


at 191. In May 2010, upon learning that M.R. was attending her senior prom

with a friend, Appellant physically assaulted M.R. and then raped her; she was

eighteen years old at the time. Id. at 200–207.

       Neither D.G. nor M.R. told anybody about the assaults when they

occurred. N.T., 9/14/17, at 92, 207. Years later, D.G. told her younger sister.

Id. at 115, 118, 255.         Several months later, on March 12, 2016, D.G.’s

younger sister informed D.G.’s mother that Appellant had molested D.G. Id.

at 258, 269–274. D.G.’s mother contacted the police, who interviewed D.G.

and M.R.. Id. at 123–124, 155, 157, 214, 272. The police arrested Appellant

on October 17, 2016. Id. at 159, 296. When Appellant’s sister asked him

about the allegations during a telephone conversation, Appellant admitted,

“Something did go down.” Id. at 286–287.

       At CP-51-CR-0010416-2016, the jury convicted Appellant of rape of a

child, involuntary deviate sexual intercourse (“IDSI”) with a child, unlawful

contact with a minor, indecent assault of a person less than thirteen years of

age, and corruption of a minor.1               At CP-51-CR-0010417-2016, the jury

convicted Appellant of rape by forcible compulsion, aggravated assault, and

indecent assault without the consent of another.2           The trial court deferred

sentencing until completion of pre-sentence, mental health, and sexually


____________________________________________


1 18 Pa.C.S. §§ 3121(c), 3123(b), 6318(a), 3126(a)(7), and 6301(a)(1)(ii),
respectively.

2   18 Pa.C.S. §§ 3121(a)(1)–(2), 2702(a)(1), and 3126(a)(7), respectively.

                                           -2-
J-A13015-19


violent predator reports. After granting several continuances, the trial court

sentenced Appellant on February 26, 2018, to incarceration for an aggregate

term of eight to sixteen years, followed by five years of reporting probation.

The trial court did not impose sex-offender-registration requirements.

        The Commonwealth filed a motion for reconsideration of sentence on

March 3, 2018. Following a hearing on April 19, 2018, to determine if sex-

offender-registration requirements applied to Appellant, the trial court

determined that the recently enacted Act 2018-103 applied to Appellant.


____________________________________________


3   The trial court explained:

               On November 22, 2017, the Supreme Court of Pennsylvania
        issued its holding in Commonwealth v. Derhammer, 173 A.3d
        723 (Pa. 2017), which clarified that Megan’s Law III sentencing
        requirements did not apply to sexual offenders who committed
        acts between November 24, 2004 and December 20, 2012,
        effectively eliminating the registration requirement for such
        offenders. In response, the Pennsylvania State Legislature passed
        2018 Pa.L.S. Act 2018-10, which established [enforceable]
        registration requirements [for] sex offenders who committed acts
        during the time period when Megan’s Law III [was ruled not to
        apply].

Trial Court Opinion, 7/3/18, at 2 n.1.

      The issue of whether Act 10 is constitutional is currently pending before
the Pennsylvania Supreme Court. Commonwealth v. LaCombe, 35 MAP
2018 (Pa. 2018). Additionally, on August 6, 2019, this Court certified for en
banc consideration the issue of whether the internet publication provisions of
42 Pa.C.S. § 9699.63, as set forth in Act 10, may be applied retroactively to
pre-SORNA offenders without violating ex post facto laws. Commonwealth
v. Moore, ___ A.3d ___, 1566 WDA 2018 (Pa. Super. 2019)




                                           -3-
J-A13015-19


Consequently, it imposed lifetime registration requirements on Appellant at

both dockets. Appellant filed a timely notice of appeal. Appellant and the trial

court complied with Pa.R.A.P. 1925.4

       On appeal, Appellant presents the following questions for our review.

       1. Did the court err by granting the motion in limine of the
          Commonwealth to exclude a statement from the police
          statement of [M.R.] that she had been molested before?

       2. Was there insufficient evidence to convict Appellant Elio Olmo
          of rape and related offenses?

Appellant’s Brief at 3.

       Because     a   successful    sufficiency-of-the-evidence   claim   warrants

discharge on the pertinent crime, we address Appellant’s second issue first.

Commonwealth v. Toritto, 67 A.3d 29, 33 (Pa. Super. 2013) (citation

omitted).    Appellant asserts there was insufficient evidence to support his

conviction of rape and related offenses. Appellant’s Brief at 27. Specifically,

Appellant contends that the lack of physical evidence and prompt complaint,

as well as the fact that both victims testified to being assaulted when other

people were present, failed to prove beyond a reasonable doubt that he

committed rape. Id. at 27–29.




____________________________________________


4  In violation of Pa.R.A.P. 2111(a)(11), Appellant has failed to attach to his
appellate brief a copy of his Pa.R.A.P. 1925(b) statement of errors complained
of on appeal.

                                           -4-
J-A13015-19


       The Commonwealth asserts that Appellant has waived his sufficiency

argument      on    appeal    because      the   “claim   is   wholly   undeveloped.”

Commonwealth’s Brief at 10. We agree.

       In order to preserve a challenge to the sufficiency of the evidence on

appeal, an appellant’s Pa.R.A.P. 1925(b) statement must state with specificity

the element or elements upon which the appellant alleges that the evidence

was insufficient. Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super.

2009). “Such specificity is of particular importance in cases where, as here,

[Appellant] was convicted of multiple crimes each of which contains numerous

elements that the Commonwealth must prove beyond a reasonable doubt.”

Id. at 281 (internal citation omitted).

       Here, Appellant’s Pa.R.A.P. 1925(b) statement generally alleges that

there was insufficient evidence “to convict [Appellant] of any charges.”

Pa.R.A.P. 1925(b) Statement, 6/17/18, at ¶ 2. Similarly, although Appellant

cites to legal authority regarding a sufficiency claim in general and the crime

of rape specifically in his appellate brief, he fails to develop any meaningful

argument regarding the sufficiency of the Commonwealth’s evidence as to any

of the offenses charged. Appellant’s Brief at 27–29. Thus, we conclude that

Appellant has waived his sufficiency claim.5



____________________________________________


5  Even if not waived, Appellant’s sufficiency claim would not warrant relief.
In reaching this conclusion, we rely on the trial court’s well-reasoned analysis
in its Pa.R.A.P. 1925(a) opinion. Trial Court Opinion, 7/3/18, at 10–15.

                                           -5-
J-A13015-19


      Appellant’s second issue challenges the trial court’s decision to preclude

a comment made by M.R. in her statement to the police. Appellant’s Brief at

24. The trial court provides the context of Appellant’s first issue:

             In her March 31, 2016 statement to police [M.R.] stated that
      she had previously been molested, but provided no additional
      details. At trial, the Commonwealth filed a Motion in Limine to
      have that remark excluded on the basis of relevance and its
      potential to confuse the jury, as nothing in the statement indicated
      that [M.R.] was referring to [Appellant’s] sexual conduct. N.T.
      9/14/2017 at 7–11. This [c]ourt agreed that the statement was
      irrelevant and . . . exclude[d] it. Id. at 11.

Trial Court Opinion, 7/3/18, at 8–9.

      The following standards of review guide our review:

      When ruling on a trial court’s decision to grant or deny a motion
      in limine, we apply an evidentiary abuse of discretion standard of
      review. The admission of evidence is committed to the sound
      discretion of the trial court, and a trial court’s ruling regarding the
      admission of evidence will not be disturbed on appeal unless that
      ruling reflects manifest unreasonableness, or partiality, prejudice,
      bias, or ill-will, or such lack of support to be clearly erroneous.

Commonwealth v. Moser, 999 A.2d 602, 605 (Pa. Super. 2010) (citation

omitted).    To the extent that Appellant’s question raises a Confrontation

Clause issue, our standard of review is de novo and our scope of review is

plenary.    Commonwealth v. Tejada, 161 A.3d 313, 317 (Pa. Super.

2017) (citation omitted).

      Appellant argues that the comment at issue was evidence of M.R.’s past

sexual conduct, admissible to challenge her credibility and demonstrate that

she fabricated the allegations against Appellant.        Appellant’s Brief at 24.

Specifically, Appellant asserts that M.R.’s comment and her delay in reporting

                                       -6-
J-A13015-19


the rape suggest that she fabricated the allegations against him. Id. at 25.

Appellant also contends that the jury’s initial inability to reach a verdict on all

charges suggests that it struggled with M.R.’s credibility. Id. at (duplicate

25).

       In support of his position, Appellant cites Commonwealth v. Palmore,

195 A.3d 291 (Pa. Super. 2018). Therein:

       [Palmore] sought to admit evidence that he witnessed Victim
       perform oral sex on his roommate. [Palmore] argued that he
       confronted Victim about cheating on her boyfriend with his
       roommate and that he later informed Victim’s boyfriend about the
       encounter. He testified that he verbally informed Victim’s
       boyfriend of the encounter and then communicated about the
       encounter in a Facebook Messenger conversation with Victim’s
       boyfriend. [Palmore] theorized that Victim accused him of sexual
       assault so that her boyfriend would not believe his story that he
       witnessed Victim engaging in sexual conduct with [Palmore’s]
       roommate.

Id. at 294–295.

       The trial court disposed of Appellant’s evidentiary challenge with the

following analysis:

              Evidence is relevant if it has any tendency to make a fact
       more or less probable than it would be without the evidence, and
       the fact is of consequence in determining the action. Pa.R.E. 401.
       All relevant evidence is admissible, except as otherwise provided
       by law, while evidence that is not relevant is not admissible.
       Pa.R.E. 402. The [c]ourt may exclude relevant evidence [if] its
       probative value is outweighed by a danger of unfair prejudice,
       confusing the issues, or misleading the jury. Pa.R.E. 403.

                                    * * *
             [Appellant] contends that the exclusion of [M.R.’s]
       statement violated his confrontation rights against [M.R.], as her
       statement tends to show that she falsely claimed to [have]
       previously been molested in order to buttress her statement about

                                       -7-
J-A13015-19


      [Appellant’s] assault on D.G. At trial, defense counsel objected
      on the basis that [M.R.] either didn’t understand the term rape or
      fabricated the allegations. [N.T., 9/14/17,] at 10.

             This [c]ourt disagrees. The probative value of the evidence
      of a prior molestation is speculative at best as to whether [M.R.]
      previously fabricated molestation claims. There was no evidence
      presented on the record to indicate that [M.R.] fabricated that
      prior incident, that she went to the authorities and misled them,
      or otherwise took any action that could impeach the candor of her
      testimony.

             To what limited extent the evidence could be probative of
      [M.R.’s] state of mind or potential to offer false testimony, the
      evidence would have to be excluded because what little probative
      value said statement had is greatly outweighed by its potential to
      mislead and confuse the jury. In her police statement, [M.R.’s]
      reference to a prior molestation is brief and offered without any
      further explanation. See Commonwealth Exhibit C-5. Taken on
      its own and within the context of the statement as a whole, there
      is no indication when the prior molestation occurred, who the prior
      perpetrator was, or if there as any result to an investigation into
      the allegations. Because there was nothing to indicate that the
      prior molestation was in any way connected to the instant matter,
      its reference at open trial had great potential to confuse the jury
      about the number of incidents that occurred, and possibly
      prejudice [Appellant] by forcing the jury to consider another
      unrelated incident that he was not involved in. This [c]ourt did
      not err in suppressing this wholly irrelevant evidence.

Trial Court Opinion, 7/3/18, at 8, 9–10.

      Upon review, we find support in the record for the trial court’s findings

and no abuse of its discretion in excluding M.R.’s comment. As the trial court

opined, informing the jury that M.R. had been molested in the past could lead

to speculation as to Appellant’s involvement in that incident.      Thus, the

possibility of prejudice to Appellant outweighed the probative value of M.R.’s

vague reference to a prior assault by an unidentified perpetrator. Moreover,


                                     -8-
J-A13015-19


defense counsel was permitted to challenge M.R.’s credibility and motive by

questioning her about “conduct between her and [Appellant]” pursuant to 18

Pa.C.S. § 31046 because M.R. and Appellant were in a romantic relationship.

N.T., 9/14/17, at 11.

       Furthermore, Appellant’s reliance on Palmore is misplaced.       Unlike

Palmore’s testimony that he had observed his accuser’s prior sexual conduct,

Appellant did not observe M.R. engage in past sexual conduct. In fact, M.R.’s

comment did not provide a time or location for the prior molestation, and it

did not identify Appellant as M.R.’s molester. Appellant has not demonstrated

that M.R.’s comment would support an inference that she fabricated

allegations against Appellant.

       Appellant waived his sufficiency claim, and his evidentiary challenge

lacks merit. Therefore, we affirm the judgment of sentence.

       Judgment of sentence affirmed.




____________________________________________


6   This section provides:

       Evidence of specific instances of the alleged victim’s past sexual
       conduct, opinion evidence of the alleged victim’s past sexual
       conduct, and reputation evidence of the alleged victim’s past
       sexual conduct shall not be admissible in prosecutions under this
       chapter except evidence of the alleged victim’s past sexual
       conduct with the defendant where consent of the alleged victim is
       at issue and such evidence is otherwise admissible pursuant to the
       rules of evidence.

18 Pa.C.S. § 3104(a).

                                           -9-
J-A13015-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/19




                          - 10 -